EXHIBIT 10.3

2005 Director Compensation Arrangements

The following summarizes the compensation arrangements established between
Harvard Bioscience, Inc. (the “Company”) and its directors through verbal
agreements to be effective as of immediately following the 2005 annual meeting
of stockholders of the Company:

Each non-employee Director will be entitled to receive a non-qualified stock
option to purchase 25,000 shares of common stock vesting annually over three
years and granted on the fifth business day following his or her initial
election to the Board and an annual retainer consisting of (a) $12,000 paid in
four equal quarterly installments and (b) a non-qualified stock option to
purchase 2,500 shares of common stock vesting annually over three years and
granted on the fifth business day following each annual stockholders meeting.
Each non-employee Director member of the Audit Committee will be entitled to
receive an additional annual retainer of $6,000 paid in four equal quarterly
installments and an option to purchase 2,500 shares of common stock vesting
annually over three years and granted on the fifth business day following each
annual stockholders meeting. Each non-employee Director member of the
Compensation Committee will be entitled to receive an additional annual retainer
of $2,000 paid in four equal quarterly installments. In addition, non-employee
Directors are reimbursed for their expenses incurred in connection with
attending Board and committee meetings.


--------------------------------------------------------------------------------